          Case 1:18-cv-10217-ALC Document 17 Filed 07/27/19 Page 1 of 1
THE WEITZ LAW FIRM, P.A.                                                 Bank of America Building
                                                                    18305 Biscayne Blvd., Suite 214
                                                                           Aventura, Florida 33160




July 27, 2019

VIA CM/ECF
Honorable Judge Andrew L. Carter, Jr.
United States District Court
Southern District of New York
500 Pearl Street - Courtroom 24B
New York, NY 10007

                Re:   Velasquez v. Join Us HK, LLC, d/b/a Hold Fast Kitchen and Spirits, et al.
                      Case Number: 1:18-cv-10217-ALC

Dear Judge Carter:

        Pursuant to the Order to Show Cause [D.E. 9], dated April 25, 2019, subsequent Order
 extending time [D.E. 11], dated May 28, 2019, and final Order extending time [D.E. 13], dated July
 24, 2019, whereby Plaintiff is to show cause by June 27, 2019 (most recent date) why Plaintiff’s
 Complaint against defendants Join Us HK, LLC and Musigny LLC should not be dismissed, the
 undersigned counsel states that the defendants have made an appearance [D.E. 14] in this case
 rendering Plaintiff’s showing of good cause moot.

        Thank you for your attention to this matter.

                                            Sincerely,

                                            By: /S/ B. Bradley Weitz
                                               B. Bradley Weitz, Esq. (BW9365)
                                               THE WEITZ LAW FIRM, P.A.
                                               Attorney for Plaintiff
                                               Bank of America Building
                                               18305 Biscayne Blvd., Suite 214
                                               Aventura, Florida 33160
                                               Telephone: (305) 949-7777
                                               Facsimile: (305) 704-3877
                                               Email: bbw@weitzfirm.com




                                                 1
